Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 1 of 11 PageID #: 116906




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE: BOSTON SCIENTIFIC CORP.,                                      2:12-md-2326
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION
________________________________________

THIS DOCUMENT RELATES TO:                                            MDL NO. 2326

All Wave 7 Cases
_______________________________________

         PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANT’S
           MOTION TO EXCLUDE THE OPINIONS AND TESTIMONY OF
                 PLAINTIFFS’ EXPERT, JIMMY M. MAYS, PH.D.

       Plaintiffs respond to Defendant Boston Scientific Corporation’s, (hereinafter “BSC”)

Motion to Exclude Plaintiffs’ expert, Jimmy W. Mays, Ph.D., as follows:

                                      I.     INTRODUCTION

       BSC has filed a Daubert motion to exclude certain opinion testimony of Dr. Jimmy Mays.

[Doc. #8330]. BSC does not challenge Dr. Mays’ qualifications or fundamental general opinions

regarding polypropylene, oxidative degradation of polypropylene in vivo, or the effect of in vivo

degradation on BSC’s polypropylene mesh implants when used as a permanent medical implant.

BSC asks the Court to adopt here its ruling on a different report in a different case. BSC Mem. at

1 (“Boston Scientific asks the Court to adopt its prior rulings relating to Dr. Mays’s general

causation opinions set forth in its order in Frankum v. Boston Scientific.”). First, the only opinion

challenged in Frankum was the reliability of Dr. Mays’ TGA testing. See Frankum v. Boston Sci.

Corp., 2015 WL 1976952, at *14-*15 (S.D.W. Va. May 1, 2015). As the Court noted in that case,

       As an initial matter, BSC attempts to incorporate by reference its Daubert
       objections to Dr. Mays’s general causation opinions offered in Sanchez v. Boston
       Scientific Corp. BSC does not inform the court what these objections are or attach

                                                 1
Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 2 of 11 PageID #: 116907




        the Sanchez motion. Further, the expert report offered in Sanchez was authored by
        both Dr. Mays and Dr. Gido and is not identical to the report offered in the present
        case. Accordingly, I will not address the objections made in Sanchez and instead
        rule solely on the issues currently before me.

Id., fn. 15. Accordingly, BSC is asking the Court to enter an order that merely “exclude[s] Dr.

Mays’s opinions based on his TGA. . . .” Id. at *15. As the Court held in Sanchez, Dr. Mays’

opinions are reliable on bases independent from the TGA testing:

        . . . [B]ecause Dr. Mays indicates that he relied primarily on other scientific sources,
        I FIND that Dr. Mays is permitted to testify generally about polypropylene
        degradation based on his experience and review of the literature. . . . Dr. Mays
        explicitly states that he relied not only on his knowledge and experience, but also
        on scientific literature, which are sufficiently reliable methods for forming his
        particular opinion. Accordingly, I FIND that Dr. Mays is permitted to testify
        generally that polypropylene is susceptible to oxidation and degrades, without
        specifically referencing the unreliable testing he conducted with Dr. Gido.

Sanchez v. Boston Sci. Corp., 2014 WL 4851989, *29 (S.D.W. Va. Sept. 29, 2014). See also Tyree

v. Boston Sci. Corp., 54 F. Supp. 3d 501, 538-39(S.D.W. Va. 2014) (affirming the holding in

Sanchez that Dr. Mays’ opinions on polypropylene and degradation were reliable because they

were “based on his experience and review of scientific literature”). Accordingly, even if BSC

receives the full measure of relief it seeks in its motion, Dr. Mays may still testify as to his general

opinions about polypropylene, polypropylene, oxidative degradation of polypropylene in vivo, or

the effect of in vivo degradation on BSC’s polypropylene mesh implants when used as a permanent

medical implant. Those opinions are based upon sound scientific sources, including Dr. Mays’

experience and his detailed review of the literature.

        Dr. Mays issued a new report in his field of expertise, polymer science. See generally,

Expert Report of Jimmy Mays, Ph.D. (“Mays Report”), attached hereto as Exhibit “A”. Dr. Mays

is a Professor Emeritus in the Department of Chemistry at the University of Tennessee, where he

previously held appointments as a Distinguished Professor of Chemistry with a co-appointment as



                                                   2
Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 3 of 11 PageID #: 116908




a Distinguished Scientist at the Oak Ridge National Laboratory, and where he also held an

appointment as Professor in the University of Tennessee, Institute of Biomedical Engineering. Id.

at 2. Over the past 40 years, Dr. Mays “ha[s] worked extensively in the area of polymer

materials”—and specifically with polypropylene polymers. Tyree v. Boston Sci. Corp., 54 F. Supp.

3d 501, 532 (S.D.W. Va. 2014).

                           II.     DR. MAYS’ OPINIONS AT ISSUE

        BSC does not challenge Dr. Mays’ qualifications or fundamental general opinions

regarding polypropylene, oxidative degradation of polypropylene in vivo, or the effect of in vivo

degradation on BSC’s polypropylene mesh implants when used as a permanent medical implant.

Instead, BSC moves to exclude three discrete portions of Dr. Mays’ opinions: (1) his reliance upon

a peer-reviewed publication in a highly respected journal in his field; (2) purported opinions about

“why Phillips Sumika Polypropylene Company began including the ‘Medical Application

Caution’ on the Marlex Polypropylene MSDS in 2004”; and (3) undisclosed opinions that BSC

contends are impermissible state of mind or corporate ethics opinions. BSC Mem. at 2, 5-7.

        Assuming for the sake of argument that BSC’s motion is granted in its entirety, Dr. Mays

may still offer his expertise in opining on the above three categories of opinions at the trial of these

matters, as he has done previously at trials involving BSC in the Southern District of West Virginia,

the Southern District of Florida, and the Central District of California. Moreover, the plaintiffs’

verdicts in the Southern District of West Virginia and the Southern District of Florida—where Dr.

Mays opined to the jury on the subject matters of his report, expressly including the three subject

matters set forth supra—were affirmed on appeal by the Fourth and Eleventh Circuit Courts of

Appeals. See Campbell v. Boston Scientific Corp., 882 F.3d 70 (4th Cir. 2018); see also Eghnayem

v. Boston Scientific Corp., 873 F.3d 1304 (11th Cir. 2017).



                                                   3
Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 4 of 11 PageID #: 116909




       Second, BSC’s challenges in the instant motion are misplaced and should be denied. Dr.

Mays, just as any other expert including BSC’s own materials general experts, relies upon peer-

reviewed scientific literature in respected journals in his field of expertise. Doing so is an accepted

method of reaching his conclusions, and BSC takes issue with only one article of many upon which

Dr. Mays relies. BSC challenges Dr. Mays’ “state of mind” opinions about “the potential reasons

behind Phillips Sumika and Chevron Phillips’ addition of the MSDS Medical Application Caution

in 2004.” BSC Mem. at 7. However, BSC cites to no portions of Dr. Mays expert report where he

gives such opinions, and thus has failed to mount an adequate challenge. Further, Dr. Mays’

opinions regarding the Medical Application Caution relate to the scientific soundness and

reliability of the warning, and not that third party’s state of mind in drafting the warning. Finally,

BSC challenges opinions of Dr. Mays that purportedly address BSC’s state of mind or corporate

ethics but identify only a single statement from Dr. Mays’ report. BSC Mem. at 7-8 (citing Mays

Report at 5). Plaintiffs agree the Court has previously excluded that single statement but submit

that the motion must be denied as to any other statements because BSC fails to identify them,

precluding Plaintiffs’ ability to respond in a meaningful way.

                          III.    ARGUMENT AND AUTHORITIES

       The Supreme Court’s comments to Federal Rule of Evidence 702 reflect that “a review of

the case law after Daubert shows that the rejection of expert testimony is the exception rather than

the rule.” Official Comments to the 2000 amendments to Rule 702, FED. R. EVID. In the same

official comments that rejected the effort to codify Daubert factors into Rule 702, the Supreme

Court reiterated, “all of these factors remain relevant . . . yet no single factor is necessarily

dispositive.” Id.; see also Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 594.

(1993). “Moreover, Daubert did not work a ‘sea change over federal evidence law,’ and ‘the trial



                                                  4
Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 5 of 11 PageID #: 116910




court’s role as gatekeeper is not intended to serve as a replacement for the adversary system.’”

Official Comments to 2000 Amendment to Rule 702, FED. R. EVID. Accord United States v.

Stanley, 533 F. App’x 325, 327 (4th Cir. 2013) cert. denied, 13-6950, 2014 WL 210687 (U.S. Jan.

21, 2014).1

        This Court’s scrutiny of Dr. Mays may ultimately rest in Kumho Tire Co. v. Carmichael,

526 U.S. 137, 152 (1999), which focuses on a “methodology” challenge through the prism of

whether the expert utilizes the same level of “intellectual rigor” in testifying that he/she does in

normal professional activities. On one side, the Court may ask whether the expert brings the same

level of “intellectual rigor” to the courtroom that he/she uses in his normal day job. Id. On the

other side, the Court examines whether the expert’s opinions seem to be “litigation driven.” Id.

The Fourth Circuit has adopted this “intellectual rigor” analysis, in light of the 2000 amendments

and comments to Rule 702. See e.g., Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 200 (4th Cir.

2001); Coleman v. Union Carbide Corp., 2013 WL 5461855 (S.D.W. Va. Sept. 30, 2013).

       When determining the reliability of an expert opinion, the Daubert analysis considers these

factors: “whether a theory or technique can be or has been tested; 2) whether it has been subjected

to peer review and publication; 3) whether a technique has a high known or potential rate of error

and whether there are standards controlling its operation; and 4) whether the theory or technique



1
   This is consistent with the views of how to harmonize “Law” and “Science” as set forth in the
2011 Federal REFERENCE MANUAL ON SCIENTIFIC EVIDENCE: THIRD EDITION. As Justice Breyer
himself recognized “the search is not a search for scientific precision. . . .The law must seek
decisions that fall within the boundaries of scientifically sound knowledge.... Furthermore, science
itself may be highly uncertain and controversial with respect to many of the matters that come
before the courts.” Id at 4. Justice Breyer reminds us all that the exercise of judicial discretion in
the Daubert context must be made with a keen Article III sensitivity to the “basic human liberties
. . . guaranteed by our Constitution’s Seventh Amendment . . . the right to a trial by jury.” Id. at 5.
“Any effort to bring better science into the courtroom must respect the jury’s constitutionally
specified role – even if doing so means that, from a scientific perspective, an incorrect result is
sometimes produced.” Id.
                                                  5
Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 6 of 11 PageID #: 116911




enjoys general acceptance within a relevant scientific community.” Smith & Nephew, Inc., 259

F.3d at 199 (citing Daubert, 509 U.S. at 592-94).

 A.   Dr. Mays’ Reliance on Published, Peer-Reviewed Literature is Proper and Reliable.

       Dr. Mays’ opinions about polypropylene in this case derive from decades of experience

with and analysis of polymer characterization and a review of all relevant, peer-reviewed scientific

literature. Additionally, Dr. Mays reviewed hundreds of internal BSC documents and scientific

articles. Mays Report at 28-32; id. at Ex. “B” (Mays Reliance List). His opinions are based upon

his experience, knowledge, and review of documents and articles. Polypropylene’s susceptibility

to oxidative degradation is a scientific and chemical fact, and his opinions about BSC’s

polypropylene products follow from this fact. In addition, Dr. Mays relied on scientific literature

and BSC-produced documents about polypropylene generally and the specific polypropylene

resins and anti-oxidants used in BSC’s mesh products. See Mays Report at 14. Dr. Mays reviewed

polypropylene literature that addressed not only oxidative degradation, but also the clinical

performance of meshes that degrade in the pelvis. Mays Report at 7–13, 15-26. Dr. Mays relied

upon more than 350 sources for his opinions, ranging from scientific and medical literature to BSC

internal documents and the BSC meshes themselves. See 28-32; id. at Ex. “B” (Mays Reliance

List). Therefore, Dr. Mays used the methodology in this case that has consistently satisfied this

Court’s Daubert scrutiny in transvaginal mesh MDLs. See Tyree, 54 F. Supp. 3d at 537–39

(admitting Dr. Mays’s opinions about Boston Scientific’s polypropylene); In re: Ethicon, Inc., No.

2:12-md-2327, 2016 WL 4958282 (S.D.W. Va. Aug. 25, 2016) (admitting Dr. Mays’s opinions

about Ethicon’s polypropylene).

       BSC moves to exclude testing performed by Dr. Mays that it concedes “Dr. Mays does not

include . . . in his report for these cases on its face.” BSC Mem. at 2. Instead, BSC takes issue with



                                                  6
Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 7 of 11 PageID #: 116912




Dr. Mays’ inclusion of a published, peer-reviewed article authored in part by Dr. Mays as one of

many literature references in his report. As an initial matter, exclusion of a single article referenced

by Dr. Mays out the many that underpin his reliable opinions—regarding the chemical properties

of polypropylene, its oxidative degradation in vivo, and the effects on the human body—has no

effect on the reliability of those opinions, and BSC does not claim otherwise.

       Regardless, Dr. Mays’s reliance on a publication that Dr. Mays co-authored in the journal

of Biomaterials—the Imel study2—survives Daubert scrutiny despite the Court’s prior holdings

as to Dr. Mays’ testing of BSC’s products. Mays Report (at Ex. “B” (Mays Reliance List) at 6).

The journal of Biomaterials is “the top peer-reviewed journal in the area of biomaterials,”

including polymer biomaterials, and is regularly cited among polymer chemists. See Ex. “C”,

Mays Coloplast Dep. at 107:7–20, 108:16–18, 114:10–116:10.3 In 2015, the Biomaterials journal

published Dr. Mays’s testing, data, and conclusions from the Boston Scientific MDL in the Imel

study. See Ex. “B”, Imel Study at 1, 11. Before publication, the journal of Biomaterials subjected

Dr. Mays’ testing to the peer-review process. Ex. “C”, Mays Coloplast Dep. at 109:12–110:2.

Because Imel contained testing conducted in litigation, the editorial advisory board for

Biomaterials also reviewed the methodologies and opinions in Imel for scientific merit. Id. at

110:11–111:16. Hence, Dr. Mays’s methodologies and opinions twice passed the Biomaterials

journal’s rigorous peer-review process. See id. 114:18–116:110. Even though this Court excluded

Dr. Mays’s testing, Dr. Mays can rely on Imel because Imel is a “stud[y] reasonably relied upon

in the field of polymer science.” Tyree, 54 F. Supp. 3d at 538 (quoting Sanchez, 2014 WL 4851989,



2
  See Ex. “B”, Imel et al., In-Vivo Oxidative Degradation of Polypropylene Pelvic Mesh, 73
BIOMAT. 131-41 (2015).
3
  BSC did not question Dr. Mays on the reliability or quality of the journal in which his article was
published. Fortunately, Dr. Mays has testified in another pelvic mesh case about those topics and
certain relevant portions are referenced for evidentiary purposes here.
                                                   7
Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 8 of 11 PageID #: 116913




at *51). Therefore, BSC’s complaint about the Imel study “goes to the weight of [Dr. Mays’s]

opinion, not its admissibility, and can be addressed on cross examination.” Id. (quoting Sanchez,

2014 WL 4851989, at *51). In other words, the Court is presented with a different record than it

had when it excluded Dr. Mays’ testing. That testing has now been through a rigorous peer-review

process—twice—in the foremost journal for polymer chemists. Dr. Mays may rely on this

published literature just as any expert may. The alternative would be to subject all scientific

literature to mini-Daubert challenges, which is an undertaking that would overwhelm the Court

and the parties. Instead, BSC’s challenge is now to the weight of the evidence and not to its

admissibility, and Dr. Mays should be allowed to rely upon his published, peer-reviewed literature.

       Finally, regardless of the outcome of BSC’s motion on the Imel paper, “Dr. Mays is

permitted to testify generally about polypropylene degradation based on his experience and review

of the literature.” Tyree, 54 F. Supp. 3d at 538. In this MDL, Dr. Mays based his opinions about

polypropylene and oxidative degradation on Boston Scientific-produced documents, his

experience, and review of the literature. Id. The Court has already found that because Dr. Mays

“relied not only on his knowledge and experience, but also on scientific literature,” Dr. Mays’s

methodology was “sufficiently reliable.” Id. at 539. This Court held, “Dr. Mays is permitted to

testify generally that polypropylene is susceptible to oxidation and degrades.” Id. Dr. Mays should

not be precluded from relying upon Imel as published in the peer-reviewed journal Biomaterials.

However, even if he is, such exclusion has no effect on the admissibility of his fundamental general

opinions about polypropylene, oxidative degradation of polypropylene in vivo, and the effects of

that degradation on polypropylene devices implanted in women.

B.     Dr. Mays Is Not Offering Opinions Regarding Phillips Sumika’s or Chevron Phillips’
       State Of Mind.

       BSC attempts to limit Dr. Mays’ testimony by mischaracterizing his opinions as “state of

                                                 8
Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 9 of 11 PageID #: 116914




mind” testimony. BSC challenges Dr. Mays’ “state of mind” opinions about “the potential reasons

behind Phillips Sumika and Chevron Phillips’ addition of the MSDS Medical Application Caution

in 2004.” BSC Mem. at 7. However, BSC cites to no portions of Dr. Mays expert report where he

gives such opinions. There are none. The only reference to “Phillips Sumika/Chevron Phillips” in

Dr. Mays report is contained on a single page and is silent as to any “state of mind” or “potential

reasons behind Phillips Sumika and Chevron Phillips’ addition of the MSDS Medical Application

Caution in 2004.” See Mays Report at 14. Dr. Mays’ opinions regarding the Medical Application

Caution relate to the scientific soundness and reliability of the warning, and not that third party’s

state of mind in the warning’s drafting. In other words, it is sound science to “caution[] against

using the material in the human body” in light of the facts set out in Dr. Mays report: that “the

human body attacks foreign materials with strong oxidizing agents including hydrogen peroxide”,

and the Technical Service Memo for BSC’s polypropylene resin “cautions against exposure to

strong oxidizing agent[s] such as peroxides.” Mays Report at 14. This is not supposition of state

of mind, it is application of science to facts and rendering an expert opinion. BSC’s motion to

exclude purported “state of mind” opinions should be denied.

C.     Dr. Mays Is Not Offering Opinions Regarding BSC’s State Of Mind or Corporate
       Ethics.

       BSC alleges that Dr. Mays attempts to offer opinions concerning BSC’s knowledge or

corporate ethics in place of expert testimony “[i]n several places in his report” (BSC Mem. at 7)

but cites just one example. Dr. Mays opines in one sentence in his report that “BSC did not take

into account polypropylene’s propensity for oxidation during design of its seven pelvic repair

meshes.” Mays Report at 5. Plaintiffs acknowledge that the Court has previously excluded this

opinion. See, e.g., Sanchez v. Boston Sci. Corp., 2014 WL 4851989, at *30 (S.D.W. Va. June 13,

2016). Respectfully, Dr. Mays’ statement is not a commentary on BSC’s state of mind, but an

                                                 9
Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 10 of 11 PageID #: 116915




observation that BSC failed to consider oxidative degradation when designing its pelvic mesh

devices. To the extent the Court is disinclined to change its mind, Plaintiffs understand its ruling

and will not elicit this testimony at trial.

        BSC cites to no other opinions of Dr. Mays that allegedly concern BSC’s knowledge, state

of mind, or corporate ethics. Plaintiffs cannot respond to arguments that have not been made, and

respectfully submit that this particular challenge should either be denied in whole or granted in

part as to the statement identified supra and denied as to the remaining other alleged statements

that remain unidentified.

                                        III.   CONCLUSION

        The opinions rendered by Dr. Mays in this litigation are reliable, relevant, and will assist

the trier of fact. These opinions are based on review of the applicable peer-reviewed scientific

literature and decades of training and research in polymers in both academia and private industry.

These opinions were formed years before this litigation commenced and based on settled scientific

facts. Dr. Mays’ opinions as set forth in his report are largely unchallenged by BSC, and even

where BSC does challenge a discrete subset of Dr. Mays’ opinions those challenges are misplaced.

Plaintiffs respectfully request the Court deny BSC’s motion.

Dated: November 18, 2019
                                                      Respectfully submitted,

                                               BY:     /s/ Clayton A. Clark
                                                      Clayton A. Clark
                                                      Co-Lead Counsel for Plaintiffs in
                                                      MDL No. 2326
                                                      cclark@triallawfirm.com
CLARK, LOVE & HUTSON, PLLC
440 Louisiana St., Ste. 1600
Houston, Texas 77002
Phone No. (713) 757-1400
Fax No. (713) 759-1217



                                                 10
Case 2:12-md-02326 Document 8365 Filed 11/18/19 Page 11 of 11 PageID #: 116916




                                            BY:      /s/ Aimee Wagstaff
                                                    Aimee Wagstaff
                                                    Co-Lead Counsel for Plaintiffs in
                                                    MDL No. 2326
                                                    aimee.wagstaff@andruswagstaff.com
ANDRUS WAGSTAFF, P.C.
7171 W. Alaska Drive
Lakewood, Colorado 80226
Telephone: (303) 376-6360
Facsimile: (303) 376-6361




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 18, 2019, a true and correct copy of Plaintiffs’

Memorandum in Opposition to Defendant’s Motion to Exclude the Opinions and Testimony of

Jimmy Mays, Ph.D. was served via electronic mail with the Clerk of the Court using the CM/ECF

system, which will send notification of such filing to the CM/ECF counsel of record.


                                                    By:     /s/ Clayton A. Clark
                                                           Clayton A. Clark
                                                           Co-Lead Counsel for Plaintiffs in
                                                           MDL No. 2326
                                                           cclark@triallawfirm.com

CLARK, LOVE & HUTSON, PLLC
440 Louisiana St., Ste. 1600
Houston, Texas 77002
Telephone (713) 757-1400
Facsimile (713) 759-1217




                                               11
